—Order, Supreme Court, New York County (Carol E. Huff, J.), entered July 21, 1992, which denied petitioner’s application to permanently stay arbitration, unanimously affirmed, without costs.
As pointed out in 8 Weinstein-Korn-Miller (NY Civ Prac ¶ 7502.15, citing an applicable decision by the Court of Appeals): "The rationale utilized by the courts in support of this position is that a contractual time limitation provision is simply another contractual provision which should be interpreted by the arbitrator like any other provision.” Accordingly petitioner’s arguments are without merit and the petition to stay arbitration was properly denied. Concur — Carro, J. P., Rosenberger, Ellerin, Wallach and Rubin, JJ.